Name: Council Regulation (EEC) No 125/93 of 18 January 1993 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  food technology;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: nan

 27. 1 . 93 Official Journal of the European Communities No L 18/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 125/93 of 18 January 1993 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal Whereas additional premium rights should be created and distributed between Member States to enable the pro ­ ducers concerned via the national reserves to set up an individual ceiling or to increase their number of premium rights on the basis of the number of suckler cows on their holding during a given period ; Whereas it is appropriate to determine the total number of additional rights, in particular on the basis of the most recent statistical data available on beef and veal produc ­ tion and of applications for suckler cow premiums, account being taken, however, of certain particular situa ­ tions ; Whereas, in the framework of beef and veal production, the protection of the environment has become an im ­ portant element to be taken into consideration ; whereas, therefore, Member States should be afforded the possib ­ ility of restricting or removing the payments under the suckler cow premiums scheme if the producer concerned has not fully complied with the environmental rules set out by Member States, subject to the respect of the prin ­ ciple of proportionality ; Whereas the definition of suckler cow established under the reform excludes from the scheme producers whose suckler herds do not belong to beef breeds ; whereas, in order to cushion transition to the new scheme, provision should be made for a transitional derogation from this definition for producers in the new German Lander, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Whereas Regulation (EEC) No 805/68 (3) was radically amended by Regulation (EEC) No 2066/92 (4) with respect to the premium scheme for beef producers ; whereas, however, a number of specific problems remain to be settled ; Whereas Regulation (EEC) No 2066/92 introduced a deseasonalization premium ; whereas the danger of an excessive number of animals being slaughtered during the slaughtering season exists only in the case of castrated male bovine animals ; whereas it is therefore appropriate to encourage deseasonalization of slaughtering only in the case of castrated male bovine animals and thereby to enable producers in a number of Member States to benefit from the premium ; Whereas, to date, eligibility for the suckler-cow premium has been restricted, in the case of holdings with a dairy herd and a suckler herd, to small producers with an indi ­ vidual reference quantity of 60 000 kilograms of milk or less ; whereas small or medium-sized producers with a reference quantity of more than 60 000 kilograms who keep suckler cows but are not eligible for the premium will face price reductions from 1993 ; whereas the reference quantity for milk production should therefore be increased ; Whereas, in order to enable such small producers to develop their holdings, the restriction of the premium to ten animals should be abolished ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 805/68 is hereby amended as follows : 1 . In Article 4c, the words 'male bovine animal(s)' shall be replaced by 'castrated male bovine animal(s)'. (') OJ No C 264, 13 . 10 . 1992, p. 9. (2) OJ No C 337, 21 . 12. 1992. (3) OJ No L 148 , 28. 6. 1968, p. 24. (+) OJ No L 215, 30. 7 . 1992, p. 49. No L 18/2 Official Journal of the European Communities 27. 1 . 93 2. In Article 4d (5) the first subparagraph shall be replaced by the following : account. The reduction provided for in paragraph 2 shall apply in the same way to the ceilings laid down or to the increases in the ceiling established in ac ­ cordance with the foregoing subparagraph. The premium shall be granted to any producer not supplying milk or milk products from his farm for twelve months from the day on which the application is lodged and who keeps for at least six consecutive months from the day on which the application is lodged a number of suckler cows at least equal to the number for which the premium was requested.' 3. The first and second subparagraphs of Article 4d (6) shall be replaced by the following : (') OJ No L 148, 28 . 6 . 1968 , p. 13 .' 4 . In Article 4d the following paragraph shall be added : '7a. Member States may apply appropriate environ ­ mental measures which correspond to the specific situ ­ ation of the land used for the production of suckler cows qualifying for the premium. Member States which avail themselves of this possibility shall decide the penalties which are appropriate and proportional to the seriousness of the environmental consequences of not observing the said measures. These penalties may provide for a reduction or, where appro ­ priate, cancellation of the benefits accruing for the premium. Member States shall inform the Commission of the measures taken to apply this provision.' 5 . The following shall be added to Article 4k ( 1 ) : '(d) During the first three years of application of the new suckler-cow premium scheme, Germany may provide that this scheme shall also be granted in respect of cows other than those referred to in the definition of suckler cow given in Article 4a, provided that such animals are covered or insem ­ inated by bulls belonging to a beef breed and belong to a herd intended for the production of beef calves .' The premium shall also be granted to any producer supplying milk or milk products whose individual reference quantity as referred to in Article 5c of Regu ­ lation (EEC) No 804/68 (') does not exceed 120 000 kilograms provided that he keeps, for at least six consecutive months from the day on which the ap ­ plication is -lodged, a number of suckler cows at least equal to the number for which the premium was requested. Additional rights to the suckler cow premium shall be added to the national reserves. The total number of these rights shall be distributed between Member States on the basis of the average percentages of beef production and, in particular, valid suckler cow premium claims as set out in the table in Annex II . 6 . Annex II as set out in the Annex to this Regulation shall be added. Article 2 The additional rights shall be allocated from the national reserves in the first instance to milk producers who are eligible or whose rights are increased for the first time by virtue of the first subparagraph who comply with the terms of this Regulation and who keep the eligible cows on their holding on 1 January 1993 and retain them there for six months. Any re ­ maining part of this additional quota which is not allo ­ cated to such producers may be allocated according to the normal criteria for use of the national reserve. Should the total number of additional rights to be allo ­ cated exceed the number of additional rights available by virtue of Annex II, the Member State concerned may reduce, proportionately, all the applica ­ tions for additional rights or give priority to certain producers, according to objective criteria to be deter ­ mined. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 , except for point 4 of Article 1 , which will apply as from the date of entry into force. However, in those Member States in which, in accordance with Article 4c of Regulation (EEC) No 805/68 , as amended by Regulation (EEC) No 2066/92, the desea ­ sonalization premium was applicable before the entry into force of this Regulation, the aforementioned Article 4c shall remain applicable in the said version for the grant of the premium for 1993 . In allocating the amounts to producers for whom the maximum number of eligible cows was previously limited to ten, any quota rights established by such producers under Article 4d (2) shall be taken into 27. 1 . 93 Official Journal of the European Communities No L 18/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1993. For the Council The President L. T0RN/ES ANNEX 'ANNEX II Distribution of additional rights to suckler cow premium between Member States (Article 4d (6)) Belgium 36 080 Denmark 13 320 Germany 111 240 Greece 10 520 Spain 84 320 France 242 480 Ireland 63 400 Italy 90 160 Luxembourg 760 Netherlands 30 560 Portugal 5 760 United Kingdom 118 320'